DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject matter
Claims 2-18 and 20-21 are allowed. 
Examiner’s comment
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 1/12/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:

Farrugia (US 20110255687): An asymmetric (dual key) data obfuscation process, based on the well known ElGamal cryptosystem algorithm, and which uses multiplicative cyclic groups to transform (obfuscate) digital data for security purposes. In the present system the data need not be a member of the cyclic group, unlike in the ElGamal cryptosystem algorithm. Also, any one of several additional mathematical data transformations are further applied to the transformed data, thereby enhancing security of the transformed data.
Golic (US 20090112896): A method for secure conversion between two different random markings used for cryptographic functions, converts a first binary data word, masked by a binary mask word according to a first masking process, into a corresponding second binary data word, masked by said binary mask word according to a second masking process, the first and second binary data words and the binary mask word including corresponding pluralities of bits, wherein each of the pluralities of the bits includes a least significant bit, a first bit, and at least one i-th bit i.gtoreq.2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498     

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498